DETAILED ACTION
1.	The present application, filed on or after March 13, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a regular application with a priority claim to a provisional application.  Claims 1 – 20 are pending.

Claim Rejections – 35 USC § 101

2.	35 USC § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  
A.	Statutory Categories
Independent Claim 1 recites the statutory category of a method (e.g. “process”).  Claim 15 recites a system and therefore falls into the statutory category of “machine/manufacture,” and Claim 8 is directed to a non-transitory CRM and also falls into that same category.
B.	The Claim Recites an Abstract Idea
Claim 1 is illustrative of the rejection of all claims.
Claim 1 recites the limitation:
“utilizing the subset of rules to make at least one business decision;.”

This limitation, as drafted, is a process that, under its broadest reasonable interpretation, constitutes a method of organizing human activity, specifically, fundamental economic principles or practices.  That is, analyzing this limitation in the context of the claim as a whole, it recites a process that falls within the grouping of abstract ideas comprising certain methods of organizing human activity.  Fundamental economic principles or practices are examples of such methods.  In this case, the fundamental economic principle or practice is using a set of rules to authorize credit or debit transactions.  This is an extremely common practice and is performed millions of times each day in the financial industry, especially in payment card (e.g. debit or credit card) transactions.  Furthermore, the quoted recitation above could be performed in the human mind since a human evaluator could examine the details of a request an authorization and have an idea whether it should be approved or declined according to a few set of rules that the reviewer can remember.  The claim does not require more than this.  Mental processes are also examples of abstract ideas.
Furthermore, the mere nominal recitation of questionable computer components such as “system” or “subsystem” does not remove the claim from the category of common or abstract methods of organizing human activity.  Moreover, the mere nominal recitation of possible computer-based components or generic computer components – such as a “rules system” - does not remove the claim from the methods of organizing human activity grouping.  In fact, the claim is practically devoid of any recitation of computer components and functionality.  Thus, Claim 1 recites a judicial exception, namely, an abstract idea.
The Claim Does Not Integrate the Abstract Idea into a Practical Application
Moreover, this judicial exception is not integrated into a practical application. The possible “additional limitations” recited in the Claim that must be considered are as follows:
at a subsystem, a subset of rules from a main rules system; 
determining, at the subsystem, that a communication to the main rules system is disrupted; 
and providing, after determining that the communication to the main rules system is operational, a reconciliation data file including the at least one business decision to the main rules system.

No additional computer components are mentioned in these limitations, and those quoted above are recited at a high level of generality.  No other particular functions or interactions of this device with other components are recited.  These are standard communication steps that could be performed in the human mind and are a common practice in the underwriting function of various industries.  
This is a classic case of coming up with an abstract idea and saying “apply it” on a hardware processor.  
Analyzing these additional limitations individually, and taking the claim as a whole and as an ordered combination, it is clear that these additional limitations do not serve to integrate the abstract idea into a practical application.  They do not recite a technological solution to a technological problem.  They do not improve the functioning 
Accordingly, the recitation of these generic components amounts to no more than mere instructions “to apply” the abstract idea exception using generic computer components.  That is, the additional elements recited in the claim beyond the judicial exception(s) have been evaluated to determine whether those additional elements, considered individually and in combination, integrate the judicial exception(s) into a practical application.  They do not.
Even when viewed in combination, the additional elements recited in this claim do no more than automate the method of organizing human activity recited in the claim.  While this type of automation may allegedly improve the general field relating to the claimed invention  -  or provide some commercial advantage  -  there is no change to the computers or other technology that are recited in the claim.  As recited, they merely automate the abstract ideas. Thus, the claim cannot improve computer Trading Technologies Int’l vs. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019).
Therefore, as noted above, the claim represents an “apply it” situation.  The claim does not recite how a result is accomplished and there is no description of the mechanism for accomplishing that result - only that an alleged result is accomplished.  Thus, these additional limitations can be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. 	
Finally, it should be noted that the courts have made it clear that mere physicality or tangibility of the additional element or elements is not sufficient.  Accordingly, a result oriented solution recited without corresponding implementation or technology details is equivalent to an “apply it” situation and renders the claim ineligible.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is, therefore, directed to an abstract idea.
D.	Step 2B:  The Claim Does Not Recite Significantly More than the Abstract Idea
This step involves the search for an “inventive concept.”  However, it is clear from the case law and the MPEP that the considerations at issue are the same as those considered above with respect to the analysis of a practical application.  See MPEP 2106.05(a) – (c) and (e).  In other words, these analyses sharply overlap.
Therefore, based on the above analysis, the identified additional limitations do not provide “significantly more” than the abstract idea.  The claim is therefore ineligible 
E.	The Dependent Claims Do Not Recite Meaningful Additional Limitations
Similarly, Claim 2 recites the same abstract idea as Claim 1 by virtue of its dependency on Claim 1.  Like Claim 1, this claim does not recite sufficient additional elements to integrate the abstract idea into a practical application.  Claim 2 merely recites the abstract concept of an authorization rule.
Claim 3 merely recites the abstract concept of a risk rule.  
Claim 4 merely recites the abstract concept of a predefined number of failed attempts to authorize a transaction.  
Claim 5 merely recites the abstract concept of a time out period. 
Claim 6 merely recites the abstract concept of a subset of rules.
Claim 7 merely recites the abstract concept of using a proprietary device.  
Claims 8 – 20 are virtually identical to various of the aforementioned claims and are ineligible for the same reasons as set forth above.  

None of these claims provide any additional meaningful limitations, non-generic computer components, or specific assignments of functionality among those components.  Likewise, if at all, these claims recite only generic, computer-related limitations which are recited at such a high level of generality as to be devoid of any meaningful limitations.  These limitations do not recite improvements in the functioning of the computer or to any other technology or technical field.

Thus, Claims 1 - 20 constitute ineligible subject matter under 35 USC § 101 as being directed to an abstract idea without more.  


Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. Patent Publication No. 2016/0098724 to Bishop et al. (hereinafter “Bishop”) in view of U.S. Patent Publication No. 2019/0220865 Weber hereinafter “Weber”).

Bishop is in the same field of endeavor as the claimed invention and is strikingly similar to the claimed elements.  Bishop relates to the use of a central processing system (“CPS”) and a distributed processing system (“DPS”), including “local” processing of transactions to determine if they should be authorized.  It utilizes rules 
Thus, Bishop is directly on point with the claimed invention.  The Abstract reads as follows:
“Systems and methods for facilitating risk assessment for point of sale transactions utilizing at least one risk triggering value (RTV) is disclosed. An RTV is a condensed version of a set of complex risk data and strategies usually found in central processing sites. After receiving a request for payment authorization, a risk value is calculated for the request. The distributed processing site compares the risk value to the RTV to determine whether to authorize payment. if the risk value is less than or equal to the RTV, the payment is authorized while a risk value greater than the RTV will not be authorized. The central site calculates a new RTV for the account and distributes the new RTV to the distributed processing site.”  (emphasis added) 

The following sections of Bishop are particularly on point with the claimed invention:
“[0003] A merchant often receives a payment instrument (e.g., credit card, pre-paid card, charge card, debit card, smart card, stored-value card, etc.) to facilitate payment for items (e.g., goods, services, information, etc.) a consumer wishes to purchase. The merchant may use a point of sale (POS) device to request authorization for the purchase by swiping the payment instrument through the POS device. The POS device then usually communicates to a distributed processing site—which may be local and/or regional—acting as a concentrator and providing value add services. Normally, the authorization request is forwarded from the distributed processing site to a central processing site for authorization processing. The central processing site acts as a “large footprint” because of it physical size, amount of processing power and large storage capability, and may also include complex risk data and strategies, which are not found within distributed processing sites. After a risk assessment for the transaction is processed, the central processing site transmits, via the distributed processing site or directly, the results of the payment authorization to the POS device based upon the perceived risk.
[0004] There are occasions, however, where a distributed processing site, and not a central processing site, may authorize payment. Currently, . Because a central processing site may be connected to multiple distributed processing sites, the central processing site may become too busy and not operate efficiently (i.e., not transmitting an authorization or decline within a relatively short period of time), or may become so busy that it may not completely fail to transmit an indication of authorization or decline. Furthermore, a central processing site may also transmit inaccurate authorizations or declines if it becomes too busy. Thus, systems and methods are needed that allow distributed processing sites to process and transmit payment authorization and declines for transactions requiring more complex risk assessment.”  (emphasis added) 

The following sections teach local processing of authorization requests based on a “condensed” set of rules:
“[0031] In another embodiment, all or any portion of the functionality of DPS 120 and/or CPS 130 (as discussed herein) resides at a merchant site such as, for example, within a server or POS device. For the sake of explanation, this embodiment will be described as a merchant located DPS. In such embodiments where certain additional functions are located at the merchant, DPS 120 and/or CPS 130 may (or may not) still exist to perform some or all of their functions.
[0032] For example, a merchant located DPS may receive RTV 125 for any number of consumers from DPS 120 at regular intervals, or when an RTV 125 is updated. Practitioners will appreciate that a merchant located DPS may retain an entire database of RTVs as provided by CPS 130 or a subset thereof. In one embodiment, a merchant may obtain a RTV 125 when a customer first uses a transaction instrument (e.g., credit card, debit card, check) to facilitate a purchase with a particular merchant and subsequently store the RTV within a local database. For example, when a first time customer of a sporting goods store uses his credit card to purchase a tennis racket, a merchant located DPS searches a local database for an RTV corresponding to the credit card. Because the customer has not previously purchased from the sporting goods store, a corresponding RTV will not be located. As a result, the merchant located DPS sends a purchase authorization request to a primary DPS 120. Along with an authorization signal, the primary DPS 120 sends an RTV The merchant located DPS stores the RTV, thus any subsequent purchases from the customer may be authorized by the merchant located DPS.
[0033] A combination of the various disclosed embodiments may be employed to enable merchants to access RTVs for purchases when, for example, DPS 120 is offline. Accordingly, a merchant may process purchase transactions by transmitting an authorization request to DPS 120 under normal circumstances, while transmitting authorization requests to the merchant located DPS when the DPS 120 is not available due to technical problems or for any other reason. DPS 120 may also employ velocity checking to determine when the volume of authorization requests reaches a predetermined threshold. When the volume of authorization requests reaches a predetermined threshold, DPS 120 triggers a flag which informs all, or a subset of, merchant POS systems that authorization requests should be processed by the merchant located DPS. When the flag is lifted, then the merchant located DPS may transmit an update of RTVs to DPS 120 to synchronize with RTV 125.
[0034] The merchant located DPS transmits post authorization notifications to card issuer backend systems such that the authorizations completed at the merchant located DPS may be processed in order to properly settle the transactions. When the merchant located DPS authorizes a number of transactions, for example, the merchant located DPS periodically uploads the post authorization notifications. The uploads may occur at any interval such as, for example, hourly, daily, weekly, and the like.”  (emphasis added) 


Therefore, with regard to Claim 1, Bishop teaches:
1. A method for distributing risk rules, the method comprising: receiving, at a subsystem, a subset of rules from a main rules system;  ((See at least quotations above regarding local merchant processing.  An RTV is considered to constitute the recited rules or subset of rules as it relates to the level of scrutiny a transaction should receive in order to authorize the transaction.  
See also [0042] regarding subsets of data.  “Condensed” RTV is also considered to constitute the recited subset of rules.)



utilizing the subset of rules to make at least one business decision; and (See at least Abstract and [0003].)

providing, after determining that the communication to the main rules system is operational, a reconciliation data file including the at least one business decision to the main rules system.  (See at least [0033] – [0034] quoted above.)

Therefore, Bishop teaches all of the essential elements of Claim 1.  
However, out of an abundance of caution, and based on the broadest reasonable interpretation of various claim terms, WeberHa is applied.  
Weber is in the same field of endeavor as Bishop and the claimed invention – processing transactions through the use of merchant-defined, customizable rule sets and subsets of rules:
“[0043] Rule modification module 118(C) receives modifications from user 112 to fraud detection rules or to a merchant profile. Rule modification module 118(C) may further access merchant profiles database 118(L) to store modifications made to a merchant profile. For example, when user 112 makes a modification, rule modification module 118(C) may access merchant profile database 118(L) associated with the authorization credentials entered by the user 112. Rule modification module 118(C) may also access fraud rules database 118(K) to access pre-established fraud detection rules to add to the merchant profile or to store newly created fraud detection rules created by the user for the merchant profile. In some embodiments, new fraud detection rules created by the user are stored in merchant profiles database 118(L) with the corresponding merchant profile.”  (emphasis added) 


Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the distributed processing system of Bishop – which includes local merchant processing of rule sets - with the merchant defined rules of Weber.  The motivation to do so comes from Bishop.  As quoted above, Bishop teaches the use of “condensed” rules for processing transactions.  Weber teaches that the rule sets are merchant defined.  It would greatly enhance the efficiency and accuracy of the authorization system of Bishop to add these rule definition teachings of Weber.  
Furthermore, a person of ordinary skill in the art would have a reasonable expectation of success in making the modification since all that would be required would be a straightforward programming skills involving the definition of rule protocols prior to routing the transaction to a local merchant processor for authorization.  It is well known that different transaction types and various rules can be applied in authorizing transactions.  Distributed processing is also a well known concept.  Such programming is readily available to a person of ordinary skill in the art.  No extraordinary problem in making the programming changes would need to be solved.  That is, given the nature of computer programming and the excellent description of Weber, a person of ordinary skill in the art would possess the knowledge and skills which would render him or her capable of combining the prior art references.  Therefore, such a person of ordinary skill would clearly have a reasonable expectation of executing the modification successfully.


With regard to Claim 3, Bishop teaches wherein receiving the subset of rules comprises: receiving at least one risk rule; receiving at least one credit limit assignment rule; receiving at least one account number having a credit limit assignment rule; and receiving at least one authorization amount available by account rule.  (See at least [0022] which is directed to various credit limits relating to transaction authorization.)

With regard to Claim 4, Bishop teaches automatically determining that the communication to the main rules system is disrupted after a pre-defined number of failed attempts to contact the main rules system.  (See at least [0033] quoted above; a person of ordinary skill in the art would readily understand that after failing to contact a DPS or the CPS even once that the transaction should be processed locally.  Time is of the essence in payment authorization.  See also [0035].)

With regard to Claim 5, Bishop teaches automatically determining that the communication to the main rules system is disrupted after a pre-defined time period has tolled without obtaining contact with the main rules system.  (See at least [0033] quoted above; a person of ordinary skill in the art would readily understand that a time out period is utilized after failing to contact a DPS or the CPS even once that the transaction 

With regard to Claim 6, Bishop teaches wherein receiving the subset of rules further comprises: receiving a light version of an underlying proprietary methodology in an encrypted format.  (See at least [0004], wherein a “condensed” RTV is considered to constitute the recited light version of rules.  Encryption is taught at [0046].  Any merchant specific device – as would be required in a local merchant processed transaction would be considered to constitute the recited proprietary methodology and device.)

With regard to Claim 7, Bishop teaches receiving the subset of rules at a proprietary device communicatively coupled with said subsystem, wherein any data stored on said proprietary device is inaccessible by any other electronic device at said subsystem.  (See at least [0031] – [0034], wherein a merchant specific device – as would be required in a local merchant processed transaction - would be considered to constitute the recited proprietary methodology and device.  See also [0036].)

With regard to Claim 8, this claim is essentially identical to Claim 1 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 9, this claim is essentially identical to Claim 2 and is obvious for the same reasons as set forth above with respect to that claim.  


With regard to Claim 11, this claim is essentially identical to Claim 4 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 12, this claim is essentially identical to Claim 5 and is obvious for the same reasons as set forth above with respect to those claims.  

With regard to Claim 13, this claim is essentially identical to Claim 6 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 14, this claim is essentially identical to Claim 7 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 15, this claim is essentially identical to Claim 1 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 16, this claim is essentially identical to Claim 2 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 17, this claim is essentially identical to Claim 3 and is obvious for the same reasons as set forth above with respect to that claim.  


With regard to Claim 19, this claim is essentially identical to Claim 5 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 20, this claim is essentially identical to Claim 7 and is obvious for the same reasons as set forth above with respect to that claim.  

Conclusion
4.	 Applicant should carefully consider the following in connection with this Office Action:
   	A.	Search and Prior Art
	The search conducted in connection with this Office Action, as well as any previous Actions, encompassed the inventive concepts as defined in the Applicant’s specification. That is, the search(es) included concepts and features which are defined by the pending claims but also pertinent to significant although unclaimed subject matter.  Accordingly, such search(es) were directed to the defined invention as well as the general state of the art, including references which are in the same field of endeavor as the present application as well as related fields (e.g. use of a distributed processing or distributed computing architecture to provide a subset of transaction authorization rules to a local merchant for emergency processing).  Indeed, there is a plethora of prior art in these fields.

	U.S. Patent Publication No. 2010/0017328 to Stephen et al.  This reference is relevant to the features of a bypass mode.
	U.S. Patent No. 8,554,631 to Barton et al.  This reference is relevant to the features of customized rules.
	U.S. Patent Publication No. 2010/0169163 to Alvin.  This reference is relevant to the features of distributed processing.
	U.S. Patent Publication No. 2015/0154570 to Dheer.  This reference is relevant to the features of transaction failures and multi-channel processing.
	U.S. Patent Publication No. 2008/002171787 to Mackouse.  This reference is relevant to the features of rule sets.
	U.S. Patent Publication No. 2016/0182277 to Carney.  This reference is relevant to the features of distributed computing.

	B.	Responding to this Office Action
	In view of the foregoing explanation of the scope of searches conducted in connection with the examination of this application, in preparing any response to this Action, Applicant is encouraged to carefully review the entire disclosures of the above-cited, unapplied references, as well as any previously cited references.  It is likely that one or more such references disclose or suggest features which Applicant may seek to claim.  Moreover, for the same reasons, Applicant is encouraged to review the entire 

	C.	Interviews and Compact Prosecution
	The Office strongly encourages interviews as an important aspect of compact prosecution.  Statistics and studies have shown that prosecution can be greatly advanced by way of interviews. Indeed, in many instances, during the course of one or more interviews, the Examiner and Applicant may reach an agreement on eligible and allowable subject matter that is supported by the specification.  
	Interviews are especially welcomed by this examiner at any stage of the prosecution process.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool (e.g. WebEx).  To facilitate the scheduling of an interview, the Examiner requests either a phone call at the number set forth below or the use of the AIR form as follows:

	USPTO Automated Interview Request  http://www.uspto.gov/interviewpractice.

	Other forms of interview requests filed in this application may result in a delay in scheduling the interview because of the time required to appear on the Examiner's docket.  Thus, a phone call or the use of the AIR form is strongly encouraged.
	
	D.	Communicating with the Office



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached at (571) 272-6771.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/William (Bill) Bunker/
U.S. Patent Examiner
AU 3691

(571) 272-0017

May 8, 2021
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691